WESTERFIELD, J.
This is a controversy over the ownership of an automobile truck and trailer.
Wm. H. Fisher, the receiver of the N. O. Truck & Drayage Co., applied for and obtained an order of Court authorizing the sale of certain assets of the insolvent corporation for the purpose of paying claims. Among the assets which' the receiver proposed to sell was a truck and trailer. Joseph Grefer promptly intervened and obtained an injunction upon the ground that the truck and trailer was his property. From a judgment perpetuating the injunction the receiver has appealed.
We were not favored with oral argument or brief on behalf of appellant, whose counsel did not appear at the hearing of the case in this court. The record- is not mutely eloquent of appellant’s contention and we see no reason to disturb the finding of fact by the trial court. The judgment appealed from is affirmed.